Citation Nr: 0032322	
Decision Date: 12/12/00    Archive Date: 12/20/00

DOCKET NO.  97-32 400	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a low back 
condition.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a right thumb 
condition.

3.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a right wrist 
condition.

4.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a left elbow 
condition.

5.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for bronchitis.

6.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a deviated septum.

7.  Entitlement to an effective date prior to April 18, 1996, 
for a grant of service connection for residuals of a right 
nasal fracture, residuals of a tonsillectomy, and right and 
left ankle conditions.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Douglas E. Massey, Associate Counsel


INTRODUCTION

The veteran had active military service from April 1977 to 
September 1987, with subsequent service in the Reserves.  Her 
claims come before the Board of Veterans' Appeals (Board) on 
appeal from a July 1997 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California.


FINDINGS OF FACT

1.  A November 1988 rating decision denied service connection 
for a low back condition, as no such condition was shown at 
that time. 

2.  Since the November 1988 rating decision, the veteran has 
been diagnosed with degenerative disc disease at the L4-5 and 
L5-S1 levels.  

3.  The November 1988 rating decision also denied service 
connection for a right thumb condition, a right wrist 
condition, a left elbow condition, bronchitis, and a deviated 
septum, as none of these conditions were shown at that time.

4.  The evidence associated with the claims file subsequent 
to the November 1988 rating decision does not tend to 
establish the presence of a right thumb condition, a right 
wrist condition, a left elbow condition, bronchitis, or a 
deviated septum.

5.  On April 18, 1996, the RO received the veteran's reopened 
claim for service connection for residuals of a right nasal 
fracture, residuals of a tonsillectomy, and right and left 
ankle conditions.


CONCLUSIONS OF LAW

1.  A November 1988 rating decision which denied service 
connection for a low back condition, a right thumb condition, 
a right wrist condition, a left elbow condition, bronchitis, 
and a deviated septum is final.  38 U.S.C.A. § 7105 (West 
1991 & Supp. 2000); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(1999).

2.  The evidence received since the November 1988 rating 
decision is new and material only with respect to a low back 
condition; thus, the claim for service connection for a low 
back condition is reopened.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. §§ 20.1105, 3.156(a) (1999).

3.  The evidence received since the November 1988 rating 
decision is not new and material with respect to claims for 
service connection for a right thumb condition, a right wrist 
condition, a left elbow condition, bronchitis, and a deviated 
septum; thus, the claims for each of those benefits are not 
reopened.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§§ 20.1105, 3.156 (a) (1999).


4.  The requirements for an effective date prior to April 18, 
1996, for a grant of service connection for residuals of a 
right nasal fracture, residuals of a tonsillectomy, and right 
and left ankle conditions have not been met.  38 U.S.C.A. 
§§ 5107, 5110 (West 1991); 38 C.F.R. §§ 3.157, 3.400 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection Claims

The veteran is seeking service connection for a low back 
condition, a right thumb condition, a right wrist condition, 
a left elbow condition, bronchitis, and a deviated septum.  
Service connection may be granted for any disability 
resulting from a disease or injury incurred in or aggravated 
by service.  See 38 U.S.C.A §§ 1110, 1131 (West 1991); 38 
C.F.R. § 3.303(a) (1999).  Certain chronic diseases, such as 
arthritis, may be presumed to have been incurred in service 
if manifest to a compensable degree (10 percent) within one 
year of discharge from service.  See 38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1137 (West 1991); 38 C.F.R. §§ 3.307, 3.309 
(1999).  In addition, if a condition noted during service is 
not shown to be chronic, then generally a showing of 
continuity of symptoms after service is required for service 
connection.  See 38 C.F.R. § 3.303(b) (1999). 

The record reflects that in November 1987 the veteran filed 
an original claim for service connection for a low back 
condition, a right thumb condition, a right wrist condition, 
a left elbow condition, bronchitis, and a deviated septum.  
The RO denied those claims in November 1988 on the basis that 
the veteran failed to report to a scheduled VA examination 
and that current evidence of record was inadequate to 
establish the presence of any chronic disability related to 
service.  In April 1996, the veteran attempted to reopen her 
claims with respect to each of those alleged conditions.  An 
August 1997 rating decision denied service connection for 
each of the above claimed disabilities on the merits 
following a de novo review of the evidence.  In Barnett v. 
Brown, 8 Vet. App. 1, 4 (1995), aff'd 83 F.3d 1380 (Fed. Cir. 
1996), the United States Court of Appeals for Veterans Claims 
(Court) held that the new and material evidence requirement 
is a material legal issue which the Board has a legal duty to 
address, regardless of the RO's actions.  Therefore, the 
Board must first adjudicate whether new and material evidence 
has been submitted to reopen each of these claims before 
proceeding with a de novo review of the evidence.

The veteran was notified of the November 1988 rating decision 
and her appellate rights that same month, but failed to seek 
appellate review within one year after receiving such notice.  
Therefore, that decision is final and not subject to revision 
upon the same factual basis.  38 U.S.C.A. §§ 7104, 7105(c); 
see also 38 C.F.R. §§ 20.302, 20.1103.  The exception to this 
rule is 38 U.S.C.A. § 5108 (West 1991), which states, in 
part, that "[i]f new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim."  Thompson v. Derwinski, 1 Vet. 
App. 251, 253 (1991).

The question of whether evidence is "new and material" is 
analyzed under 38 C.F.R. § 3.156(a), and involves a three-
step analysis.  The first step requires determining whether 
the newly presented evidence "bears directly and 
substantially upon the specific matter under consideration," 
i.e., whether it is probative of the issue at hand.  Cox v. 
Brown, 5 Vet. App. 95, 98 (1993).  Evidence is probative when 
it "tend[s] to prove, or actually prov[es] an issue."  
Routen v. Brown, 10 Vet. App. 183, 186 (1997), citing Black's 
Law Dictionary 1203 (6th ed. 1990).  Second, the evidence 
must be shown to be actually "new," that is, not of record 
when the last final decision denying the claim was made.  See 
Struck v. Brown, 9 Vet. App. 145, 151 (1996).  The third and 
final question is whether the evidence "is so significant 
that it must be considered in order to fairly decide the 
merits of the claim."  Hodge v. West, 155 F.3d 1356, 1359 
(Fed. Cir., 1998), citing 38 C.F.R. § 3.156(a).  This need 
not mean that the evidence warrants a revision of the prior 
determination, but is intended to ensure the Board has all 
potentially relevant evidence before it.  See Hodge, 155 F.3d 
at 1363, citing "Adjudication; Pensions, Compensation, 
Dependency: New and Material Evidence; Standard Definition," 
55 Fed. Reg. 19088, 19089 (1990).  New evidence will be 
presumed credible at this point solely for the purpose of 
determining whether a claim should be reopened.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  If all three tests 
are satisfied, the claim must be reopened.

A.  Low Back Condition

The November 1988 rating decision denying service connection 
for a low back condition is final, as it was the last 
disposition in which the claim was finally disallowed on any 
basis.  The relevant evidence at that time consisted of the 
veteran's service medical records, showing treatment for low 
back pain on several occasions.  The RO determined that, 
since the veteran failed to appear to her scheduled VA 
examination, no current low back disability was shown. 

The evidence that must be considered in determining whether 
the claim may be reopened based on new and material evidence 
is that added to the record since the November 1988 rating 
decision.  Since that decision, evidence now shows that the 
veteran suffers from a current low back condition.  In this 
regard, an April 1996 radiographic report from California 
Pacific Medical Center shows mild to moderate degenerative 
disc disease at L4-5 and moderate degenerative disc disease 
at L5-S1. 

The Board finds this evidence to be new, as it was not of 
record at the time of the November 1988 rating decision and 
is not cumulative of any other evidence at that time.  In 
addition, because the evidence now shows a current low back 
condition, it is probative of the central issue in this case 
and so significant that it must be considered in order to 
fairly decide the merits of the claim.  Accordingly, the 
Board concludes that new and material evidence has been 
submitted since the November 1988 rating decision; thus, the 
claim for service connection for a low back condition must be 
reopened. 

Having reopened the veteran's claim, the next question is 
whether the Board can conduct a de novo review at this time.  
Before the Board addresses a question that was not addressed 
by the RO, it must determine whether the veteran has been 
given adequate notice of the need to submit evidence or 
argument on that question and an opportunity to address the 
question at a hearing and, if not, whether the veteran would 
be prejudiced thereby.  Bernard v. Brown, 4 Vet. App. 384 
(1994).  As will be discussed below, the Board finds that a 
remand of this issue is appropriate to comply with the 
Veterans Claims Assistance Act of 2000.  

B.  Right Thumb, Right Wrist, Left 
Elbow, Bronchitis, and Deviated 
Septum

In November 1988, the RO denied the veteran's claims for 
service connection for a right thumb condition, a right wrist 
condition, a left elbow condition, bronchitis, and a deviated 
septum based on the lack of evidence showing any current 
disability.  Since then, no evidence has been submitted 
showing a current disability involving any of these claimed 
conditions.  Thus, no new and material evidence has been 
submitted to reopen any of these claims for service 
connection.  

The only evidence available at the time of the November 1988 
rating decision were the veteran's service medical records.  
Since then, the only medical evidence pertaining to the 
veteran's right thumb, right wrist and left elbow are records 
from California Pacific Medical Group and VA examination 
reports.  In particular, X-rays taken at California Pacific 
Medical Group in April 1996 revealed a normal right wrist and 
left elbow.  At a VA spine examination in June 1996, the 
veteran reported pain in her right wrist and thumb since an 
in-service injury; however, no current diagnosis concerning 
the right thumb or wrist was provided.  At another VA 
orthopedic examination in June 1996, the veteran reiterated 
her complaints of pain involving the right thumb and wrist 
dating back to service.  Under the diagnosis section of that 
report, the examiner noted "history of contusion to right 
hand and right wrist."  Thus, no current disability was 
identified by the examiner.  

With respect to bronchitis, a June 1996 VA respiratory 
examination report is of record.  At that time, the veteran 
told the examiner that her most recent bronchitis episode was 
five years ago.  Pulmonary function testing showed spirometry 
and flow-volume curve to be normal.  Based on these findings, 
the diagnosis was "past history of bronchitis."  A VA sinus 
examination was also performed in May 1996, which found no 
evidence of a deviated septum.  The examiner concluded that 
the veteran had a history of nasal trauma with very narrow 
nasal passageways bilaterally. 

In reviewing the evidence added to the record since the 
November 1988 rating decision, the Board notes that records 
from California Pacific Medical Group as well as the VA 
examination reports are all new, as none were associated with 
the claims file at the time of the November 1988 rating 
decision.  However, none of these reports includes medical 
evidence of a current disability involving the right thumb, 
right wrist, left elbow, bronchitis, or a deviated septum.  
It thus follows that none of these reports can be considered 
probative of the central issue of whether the veteran suffers 
from a current disability related to service, which was the 
basis for the RO's denial in November 1988.  Accordingly, 
evidence submitted since November 1988 is not so significant 
that it must be considered in order to fairly decide the 
merits of the claim.  Hodge, 155 F.3d at 1359, citing 
38 C.F.R. § 3.156(a).

As such, the Board finds that no new and material evidence 
has been submitted to reopen the veteran's claims for service 
connection for a right thumb condition, a right wrist 
condition, a left elbow condition, bronchitis, and a deviated 
septum.  The Board is unaware of any additional relevant 
evidence that could serve to reopen the veteran's claims and 
trigger a duty on the part of the VA under 38 U.S.C.A. 
§ 5103(a) (West 1991) to notify her of the evidence required 
to complete her application.  See McKnight v. Gober, 131 F.3d 
at 1484-85.

II.  Earlier Effective Date

The facts of this case are not in dispute.  In November 1987, 
the veteran filed an original claim for service connection 
for residuals of a nasal fracture, residuals of a 
tonsillectomy, and a disability involving both ankles.  That 
claim was denied by the RO in its November 1988 rating 
decision.  As no appeal was sought, that decision is final.  
38 U.S.C.A. § 7105(c).

On April 18, 1996, the veteran filed to reopen her claims for 
service connection for residuals of a nasal fracture, 
residuals of a tonsillectomy, and a disability involving both 
ankles.  Associated with her claim were treatment reports 
from California Pacific Medical Group, dated in August 1994 
and April 1996, showing X-ray evidence of degenerative 
changes of the ankles.  Also submitted were reports of VA 
examinations performed in May and June 1996 showing current 
disabilities involving the right nasal passage and both 
ankles, as well as two letters of July 1996 and May 1998 from 
a private physician showing treatment for a bilateral ankle 
disability.  As a result, the July 1997 rating decision 
granted service connection for residuals of a right nasal 
fracture, residuals of a tonsillectomy, and right and left 
ankle conditions, effective as of April 18, 1996, the date 
the claim was received.  The veteran disagreed with that 
effective date, arguing that the appropriate date should be 
the date her original claim was filed in 1987.

Pertinent VA laws and regulations require that a specific 
claim in the form prescribed by the Secretary must be filed 
in order for benefits to be paid to any individual under the 
laws administered by VA.  See 38 U.S.C.A. § 5101(a); 38 
C.F.R. § 3.151(a).  Generally, the effective date of an 
evaluation and award of compensation based on an original 
claim, a claim reopened after final disallowance, or claim 
for increase will be the date of receipt of the claim or the 
date entitlement arose, whichever is later.  See 38 U.S.C.A. 
§ 5110; 38 C.F.R. § 3.400.  Except as otherwise provided, the 
effective date of an award of disability compensation based 
upon a claim reopened after final disallowance shall be the 
date of receipt of claim or the date entitlement arose, 
whichever is later.  See 38 C.F.R. § 3.400(r).

A "claim" is defined broadly to include a formal or 
informal communication in writing requesting a determination 
of entitlement or evidencing a belief in entitlement to a 
benefit.  See 38 C.F.R. § 3.1(p); see also Servello v. 
Derwinski, 3 Vet. App. 196, 199 (1992).  Any communication 
indicating an intent to apply for benefits will be accepted 
as an informal claim as long as it identifies the benefit 
sought.  38 C.F.R. § 3.155(a).  Once a formal claim has been 
filed, an informal claim for increased benefits will be 
accepted as a claim.  See 38 C.F.R. § 3.155(c).  

A report of examination or hospitalization which meets 
certain requirements will be accepted as an informal claim 
for benefits if the report relates to a disability which may 
establish entitlement.  38 C.F.R. §3.157(a); see 38 C.F.R. § 
3.155(c).  Once a formal claim for compensation has been 
allowed or a formal claim for compensation disallowed, 
receipt of VA medical records or private medical records may 
be accepted as an informal claim under limited circumstances.  
See 38 C.F.R.  § 3.157(b).  Those circumstances provide, in 
pertinent part, that the date of VA medical treatment will be 
accepted as the date of receipt of a claim only when such 
medical reports related to examination or treatment of a 
disability for which service connection has previously been 
established or when a claim specifying the benefit sought is 
received within one year from the date of such examination, 
hospitalization, or treatment.  See 38 C.F.R. § 3.157(b)(1).

Applying the above criteria to the facts of this case, the 
Board finds that there is no basis for an effective date 
prior to April 18, 1996, for an award of service connection 
for residuals of a right nasal fracture, residuals of a 
tonsillectomy, and right and left ankle conditions.  The law 
is patently clear that the effective date of an award of 
disability compensation based on new and material evidence 
received after a final disallowance shall be no earlier than 
the date of receipt of the claim.  See 38 C.F.R. § 
3.400(b)(2).  No evidence was submitted subsequent to the 
RO's November 1988 final denial that would meet the 
requirements for an informal claim prior to April 18, 1996, 
as set forth in 38 C.F.R. § 3.155.  In fact, the Board notes 
that there was no communication from the veteran to the RO 
between the time of the final November 1988 rating decision 
and when the formal claim was received on April 18, 1996.  
Under these circumstances, the Board finds no reasonable 
basis upon which to grant an earlier effective date. 

Inasmuch as the veteran's claim for an effective date prior 
to April 18, 1996, for a grant of service connection for 
residuals of a right nasal fracture, residuals of a 
tonsillectomy, and right and left ankle conditions is without 
legal merit, the appeal is denied.  Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (where the law and not the evidence is 
dispositive of the issue, the claim must be denied because of 
a lack of entitlement under the law). 

ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for a low back condition is 
reopened.

New and material evidence not having been submitted to reopen 
claims for service connection for a right thumb condition, a 
right wrist condition, a left elbow condition, bronchitis, 
and a deviated septum, the appeals on those issues are 
denied.

Entitlement to an effective date prior to April 18, 1996, for 
a grant of service connection for residuals of a right nasal 
fracture, residuals of a tonsillectomy, and right and left 
ankle conditions is denied.


REMAND

A review of the record discloses that additional development 
is needed before the Board can adjudicate the veteran's claim 
of entitlement to service connection for a low back 
condition.  A recent amendment to 38 U.S.C.A. § 5107 states 
that the Secretary shall assist a claimant in developing all 
facts pertinent to a claim for benefits, and shall provide a 
medical examination when such examination may substantiate 
entitlement to the benefits sought.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  The Secretary may decide a claim without providing 
assistance when no reasonable possibility exists that such 
assistance will aid in the establishment of entitlement.  Id.  
The new amendment thus eliminates the requirement that a 
claim be well grounded before VA's duty to assist is 
triggered. 

In this case, the evidence indicates that an orthopedic 
examination may possibly aid in the establishment of 
entitlement to service connection for a low back condition, 
thereby triggering the duty to assist.  Id.  The veteran's 
service medical records show treatment for low back pain on 
several occasions.  In October 1980, she was seen for pain 
located in the L1-2 area and tingling down both buttocks.  
Objectively, there was tenderness to palpation and limitation 
in range of motion in all directions.  Straight leg raising 
was "ok" to 90 degrees, and deep tendon reflexes were 
intact in both lower extremities.  The initial diagnosis was 
paravertebral muscle spasm.  Later that month, it was noted 
that muscle spasm had resolved and that symptomatology 
appeared to be related to a strain.  She was next seen for 
complaints of low back pain in December 1986.  Symptoms 
involved tenderness and tightness in the low back area, with 
no neurological findings or limitation in range of motion 
present.  The assessment was muscle strain.  Physical 
examination performed in June 1987 at the time of separation 
from service showed no current back problems.  The medical 
history form associated with that report noted low back pain 
after physical activity, mechanical low back strain in 1981, 
not considered disabling.  Examinations performed in 
connection with her Reserve service in October 1989, June 
1991, October 1993, and January 1997 revealed no 
abnormalities of the spine. 

As noted above, radiographs performed at the California 
Pacific Medical Center in April 1996 showed mild to moderate 
degenerative disc disease at L4-5 and moderate degenerative 
disc disease at L5-S1.  However, no medical opinion 
concerning the etiology or date of onset of this condition 
was mentioned in this report.  At a VA orthopedic examination 
in June 1996, the veteran reported injuring her back in 1978 
and 1981 after falling down stairs.  It was noted that X-rays 
taken in April 1996 revealed degenerative disc disease at L5-
S1.  Physical examination showed no sensory or neurological 
abnormalities of the lower extremities.  No pain was observed 
with straight leg raising or flexion of the lumbosacral 
spine.  The examiner offered no diagnosis pertaining to the 
lumbar spine. 

The record does not contain medical evidence which links the 
veteran's current low back condition to service.  Based on 
the foregoing, and in light of the recent amendment 
concerning the duty to assist, the veteran should be afforded 
an orthopedic examination to determine whether her current 
low back condition is related to service. 

Accordingly, the case is hereby REMANDED to the RO for the 
following action:

1.  The RO should undertake all necessary 
action to obtain and associate with the 
claims file any outstanding records of 
pertinent medical treatment of the 
veteran's low back condition.  If any 
requested records are not available, or 
the search for any such records otherwise 
yields negative results, that fact should 
clearly be documented in the claims file.

2.  The RO should arrange for the veteran 
to undergo a VA orthopedic examination to 
determine the likelihood that her current 
low back condition is related to service.  
The claims folder should be provided to 
the examiner for his or her review in 
connection with the examination.  All 
necessary tests and evaluations should be 
performed, and the examiner should not 
render a final opinion until after 
receipt of all test results.  Following a 
review of the veteran's claims file, 
completion of the examination, and 
receipt of all test results, the examiner 
should state whether the veteran's 
current low back condition is at least as 
likely as not related to her period of 
military service.  All pertinent clinical 
findings and the complete rationale for 
all opinions expressed should be set 
forth in a typewritten report. 

3.  The RO should review the examination 
report to determine if it is in 
compliance with this REMAND.  If 
deficient in any manner, it should be 
returned, along with the claims file, for 
immediate corrective action.  In 
addition, the RO is requested to review 
the entire file and undertake any 
additional development necessary to 
comply with the Veterans Claims 
Assistance Act of 2000.

4.  After undertaking any additional 
development deemed appropriate, and 
giving the veteran full opportunity to 
supplement the record, the RO should then 
adjudicate the veteran's claims of 
entitlement to service connection for a 
low back condition.  If any benefit 
sought is not granted, the veteran and 
her representative should be furnished 
with a supplemental statement of the case 
and be afforded the applicable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The purpose of this REMAND is to obtain additional evidence.  
The Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  No 
action is required of the veteran until she is notified.  The 
veteran has 
the right to submit additional evidence and argument on each 
matter the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	WARREN W. RICE, JR.
	Veterans Law Judge
	Board of Veterans' Appeals



 

